     Case 1:19-cv-01043-ECM-JTA Document 10 Filed 04/23/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BRENT R. BARBER,                               )
                                               )
     Plaintiff,                                )
                                               )
     v.                                        ) CIVIL ACT. NO. 1:19-cv-1043-ECM
                                               )               (WO)
HOUSTON COUNTY, et al.,                        )
                                               )
     Defendants.                               )

                               OPINION and ORDER

      On March 26, 2020, the Magistrate Judge entered a Recommendation (doc. 9) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to file an

amended complaint as ordered by the Court and to prosecute this action.

     A separate Final Judgment will be entered.

     Done this 23rd day of April, 2020.


                                        /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
